Determination of the State Division of Human Rights, dated February 23, 1989, which ordered respondents to pay complainant Olga M. Drum the sum of $2,602.12, plus interest at the rate of 9% per annum from April 14, 1981, unanimously confirmed, without costs, the petition of enforcement granted, and respondents directed to comply with the aforesaid order.
This court had previously ordered respondents to comply with petitioner’s order directing them to compensate complainant upon a finding of sex discrimination. (Ill AD2d 133.) The within proceeding was solely concerned with determining the exact sum due the complainant. We find that the amount of compensation ordered by petitioner is supported by sufficient evidence as required by the Human Rights Law (Executive Law § 298). Respondents having failed to comply with the order, the petition of enforcement is granted. Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.